STERN, KENNETH D„ Associate Judge.
We affirm the Final Judgment rendered in favor of appellee, X-Ray Equipment Co., Inc. in all respects but one: the calculation of the monetary award. We remand this cause with directions to the trial court to enter a revised Final Judgment amending the monetary award in at least two respects: First, as the record clearly indicates that the CT scan machine was not included in the contract at issue, the $19,500.00 in lost profit attributable to the prospective sale should be deducted from the award. Second, the amount of cost for the two fluoro rooms should have been $24,000.00, not $12,000.00. Accordingly, the trial court shall recalculate the monetary award, and make the appropriate adjustments thereto.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
STONE and GROSS, JJ., concur.